Bleckley, Chief Justice.
The case makes but one legal question, and that is whether the breaking was such as to constitute the element of breaking in the offence of burglary. We think it was. The door was locked in the night-time, but -only bolted in the daytime. It was bolted in this instance. The fastening was such as was usual at that hour. The hour, being between four and five o’clock in the morning, was so early as to afford no invitation to the general public to enter. There was no consent by the owner to an entry at such an hour by the public or by any persons except those who by reason of being employés, or for some other reason, had business in the factory. The employes had not yet arrived, nor had the day’s business begun. The door was not open even to the honest public, and certainly it was closed as against visitors who came to commit crime and for no other purpose. We think a bolt ought to be considered as something relied on as a security against intrusion, .according to State v. Boon, 13 Ired. (N. C.) 244, and that the turning of a bolt should be considered as a breaking by violating the security designed to exclude, according to State v. Newbegin, 25 Maine, 500, where a thief enters at such an hour for the sole purpose of *440committing a larceny. Had the accused made an entry on some other business, and whilst in the house had. committed a larceny, the offence would not have been burglary, but only larceny from the house. But an entry by turning a bolt, not made for the purpose of lawful business, nor within business hours, is an entry by breaking. That the opening of a door secured by a, bolt only will constitute breaking, see 2 East P. C. 487 ; 2 Rosc. Crim. Ev. 347; Bishop Stat. Crimes, §312; Whar. Crim. L. §1532.
The indictment was founded on section 4386 of the-code, which declares that “ Burglary is the breaking- and entering into the dwelling, mansion or storehouse, or other place of business, of another, where valuable-goods, wares, produce or any other article of value are contained or stored, with intent to commit a felony or larceny.”
There was no error in overruling the motion for a. new trial. Judgment affirmed.